ORDER
This matter having been duly presented to the Court on the application of the Director of the Office of Attorney Ethics, and with the consent of BRADLEY J. WEIL, who was admitted to the bar or this State in 1987;
And the Office of Attorney Ethics and BRADLEY J. WEIL having agreed that BRADLEY J. WEIL lacks the capacity to practice law and should be transferred to disability inactive status pursuant to Rule 1:20-12, and good cause appearing;
It is ORDERED that BRADLEY J. WEIL is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that BRADLEY J. WEIL is hereby restrained from practicing law during the period he remains on disability inactive status; and it is further
ORDERED that pursuant to Rule l:20-12(e), any disciplinary proceeding against BRADLEY J. WEIL shall be deferred during the period he remains on disability inactive status, and until the further Order of the Court; and it is further
ORDERED that BRADLEY J. WEIL comply with Rule 1:20-20 governing incapacitated attorneys.